Citation Nr: 1208884	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before an Acting Veterans Law Judge in August 2011.  A transcript of the hearing has been associated with the claims folder.  The Acting Board member who conducted that hearing has since retired.  The Veteran was informed of this fact in a January 2012 letter.  In January 2012, the Veteran responded that he did not desire a new hearing.  See 38 C.F.R. § 20.707 (2011) (providing that the Board member who conducts a hearing shall participate in a decision).  This case accordingly does not need to be remanded in order that the Veteran may attend a new hearing.  

The Veteran's appeal originally included the issue of entitlement to service connection for coronary artery disease.  In a June 2011 decision, however, the RO granted service connection for the Veteran's coronary artery disease.  As this represents a complete grant of benefits sought on appeal, this issue is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  

2.  The evidence shows that the veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for the Veteran's PTSD over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran has also received notice regarding the specific Diagnostic Code under which his disability is rated and what evidence is required to qualify for a higher rating.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The RO has twice attempted to obtain any records from the Social Security Administration; in July 2008 and July 2011, however, that agency responded that it had none of the Veteran's records.  The Veteran was afforded a VA compensation and pension examination.  The Veteran testified before an Acting Veterans Law Judge in a Travel Board hearing in August 2011.  Though that Acting Board member has retired, the Veteran has indicated that he does not wish to attend another hearing.   

Finally, since the Board is granting the Veteran's claim for a TDIU, there can be no prejudice against him, and there is no need to discuss the duties to notify and to assist with respect to this claim.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The record reflects the Veteran first sought service connection for PTSD in August 2003.  The RO granted his claim in an April 2004 rating decision, assigning a 30 percent rating.  The Veteran then sought an increased rating in a July 2005 claim.  In a November 2005 rating decision, the RO increased his rating to 50 percent.

The Veteran filed the claim at issue here in July 2007.  He underwent a VA examination in September 2007, and the RO issued a rating decision in April 2008 that left his rating unchanged.  The Veteran filed a timely Notice of Disagreement, and in March 2009, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal.  The Veteran testified at a Travel Board hearing in August 2011, and he underwent a new VA examination in August 2011 as well.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 51 and 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Since the issue in this case is entitlement to an increased rating, the present level of his disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks a rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board finds that his PTSD symptoms and the effect that they have on his employment and social functioning more closely resemble those described by the increased 70 percent rating.  

Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The medical and lay evidence both show that the Veteran suffers from symptoms described by the 70 percent rating.  The Veteran underwent VA examinations in September 2007 and August 2011.  Both of these examinations noted that the Veteran suffers from suicidal ideation and impaired impulse control.  Indeed, his August 2011 VA examination noted that the Veteran was violent toward his son over Independence Day.  These examinations also show that the Veteran has an inability to establish and maintain effective relationships, as the Veteran has alienated his friends and family due to his anger and his isolative tendencies.  

Medical records of the Veteran's ongoing VA mental health treatment similarly show that the Veteran suffers from panic attacks, irritability, depression, and an inability to maintain effective relationships.  Records from the Chattanooga Vet Center also show that the Veteran has severe PTSD symptoms and depression.  A September 2008 letter from a behavioral scientist noted that the Veteran was detached and unsociable, that he was angry and irritable, and that he had no close friends.  

The lay evidence of record also shows that the Veteran suffers from symptoms described by the 70 percent rating.  In a June 2007 letter, the Veteran described himself as anxious and paranoid and stated that he was thinking of suicide.  He also stated that his temper has cost him friends.  In an October 2007 letter, the Veteran's wife described him as anxious and withdrawn, and she noted that he has an explosive temper.  An October 2008 letter from the Veteran's son described him as withdrawn and antisocial and noted that the Veteran often blew up at his family.  In an October 2008 letter, the Veteran's wife noted that he has reacted violently, breaking furniture at home and getting into road rage incidents when driving.  In a January 2011 letter, the Veteran stated that he has no social life and little interaction with others.  He stated that he was still suffering from suicidal ideation and depression, and that he had poor impulse control.  The Veteran described suffering from similar symptoms in his August 2011 hearing.  

It is clear that these symptoms have led to occupational and social impairment with deficiencies in most areas.  Though the Veteran is not working, in an October 2008 letter, the Veteran's former boss noted that if it were not for his being in a strong union, the Veteran would have lost his job due to his outbursts at work.  The Veteran and his family have all noted that his family relations are strained by his PTSD symptoms, most notably his poor impulse control and anger issues.  His thinking is impacted by his suicidal ideation, and his mood has frequently been described as dysphoric and depressed.  

The Veteran's GAF scores also support increasing his rating to 70 percent.  All GAF scores from the Veteran's VA examinations and his VA mental health treatment have been in the 41-50 range.  This range indicates the Veteran's symptoms are serious, and they also represent serious impairment in social and occupational functioning.  

That being said, the evidence does not show that the Veteran's symptoms reach the level described by the 100 percent rating.  A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

Neither the medical nor the lay evidence shows that the Veteran's symptoms are this severe.  He has never been described as suffering from gross impairment in thought processes or communication.  He does not have delusions or hallucinations.  Though the Veteran has reacted violently and describes his suicidal ideation, these thoughts are not persistent.  His hygiene remains intact, and he has always been oriented to person, place, and time.  His recent and immediate memory are impaired, but not to the degree described by the 100 percent rating.  As the Veteran does not suffer from symptoms described by or analogous to those referenced in the 100 percent rating, he does not meet the criteria for this rating.  

Also, as the Board finds that the Veteran has suffered from the symptoms described above over the course of the entire appeals period, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The medical and lay evidence show that the Veteran's PTSD symptoms include suicidal ideation, poor impulse control resulting in violence, and an inability to maintain effective social relationships.  These symptoms are contemplated under the applicable rating criteria for PTSD.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  Accordingly, the Board concludes that the criteria for a 70 percent rating for the Veteran's PTSD over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411.

III.  Entitlement to a TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Here, as the Veteran contends that he is unemployable as a result of his PTSD, the Board finds that the issue of entitlement to a TDIU has been raised by the record; the Board will thus consider this claim.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran meets the schedular criteria for a TDIU.  The Veteran is service-connected for the following disabilities: PTSD, rated as 70 percent disabling; coronary artery disease, rated as 60 percent disabling; type II diabetes, rated as 20 percent disabling; and hemorrhoids and a scar, both rated as noncompensably disabling.  As the Veteran's combined rating is 80 percent and he has at least one rating over 40 percent, the Board finds that he meets the schedular criteria.  

The Board also finds that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  Though the Veteran's PTSD symptoms are not severe enough to qualify him for the schedular 100 percent rating, the examiner from the Veteran's August 2011 VA examination did find that his symptoms render him unemployable.  He stated that the Veteran's PTSD and depression result in chronic and severe anger problems, and that they impinge on his ability to secure gainful employment in either physical or sedentary settings.  He noted that the Veteran briefly had part time employment, but that he failed at that on account of his PTSD.  The examiner concluded that the Veteran had total occupational and social impairment due to PTSD signs and symptoms.  This opinion supports the Veteran's contention that he is unemployable as a result of his service-connected PTSD. 

In summary, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Thus, the Board concludes that the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.


ORDER

A 70 percent rating for the Veteran's PTSD over the course of the entire appeals period is granted.

A total disability rating based on individual unemployability is granted.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


